Order entered January 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01195-CV

                  IN THE INTEREST OF I. C. AND S. M. C., CHILDREN

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-51665-2011

                                           ORDER
       Before the Court is appellee’s January 10, 2019 motion for en banc reconsideration. The

Court requests appellant to file a response to appellee’s motion, if any by February 11, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE